Citation Nr: 1230033	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diverticulitis and colitis. 

2.  Entitlement to service connection for rheumatoid arthritis. 

3.  Entitlement to an initial disability rating higher than 10-percent for residuals of malignant melanoma, status post left lower lobectomy, effective from June 1, 2008. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for diverticulitis and colitis.  In a May 2008 rating decision, the RO also denied service connection for rheumatoid arthritis.  The Veteran appealed these denials.  In a February 2010 rating decision, the RO granted service connection for residuals of malignant melanoma, status post left lower lobectomy, and assigned a 100-percent rating from October 17, 2007 and a 10-percent rating from June 1, 2008.  The Veteran appealed for a disability rating higher than 10-percent from June 1, 2008. 

The Veteran appeared at the RO and testified at a hearing before a Decision Review Officer (DRO) of the RO in June 2009.  A transcript of the hearing has been associated with the claims file. 

In November 2010, the Veteran testified before a Veterans Law Judge (VLJ) of the Board at the local RO in St. Petersburg, Florida (Travel Board hearing).  A copy of the transcript is associated with the claims file.  The VLJ who conducted the November 2010 Board hearing has since retired.  The Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another VLJ who would ultimately decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2011).  The Veteran responded in a July 2012 letter that he did not want another Board hearing.  Thus, the Board will decide his case based on the evidence currently of record.  

In March 2011, the Veteran's appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The case has now been returned to the Board for appellate review.

The issue of entitlement to a total disability rating due to unemployability has been raised by the record.  It appears that the Veteran has applied for social security disability benefits.  This issue has not been addressed and is referred to the AMC or RO for appropriate action.  

The RO certified this appeal to the Board in June 2012.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in July 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for rheumatoid arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced diarrhea during his active military service, and shortly thereafter.  Thus, chronic in-service symptoms and continuous post-service symptoms relating to his diverticulitis and colitis are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed diverticulitis and colitis are related to the Veteran's active military service.

2.  Since June 1, 2008, the residuals of malignant melanoma, status post left lower lobectomy, have not been manifested by pulmonary function tests showing a FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70-percent, or; DLCO (SB) of 56- to 65-percent predicted. 


CONCLUSIONS OF LAW

1.  Service connection for diverticulitis and colitis is established.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

2.  Since June 1, 2008, the criteria for an initial disability rating in excess of 10-percent for residuals of malignant melanoma, status post left lower lobectomy, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6844 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran seeks service connection for diverticulitis and colitis.  At his hearings, the Veteran argued that his diarrhea symptoms began while he was serving on active duty and that his symptoms never went away.
 
A. Facts

The Veteran entered the active military service in April 1969.  At his June 1968 military entrance examination, no problems related to diverticulitis or colitis (or their associated symptoms) were noted.  His service treatment records (STRs) document that in March 1970, the Veteran complained of diarrhea.  The Veteran was treated with medication and prescribed light duty.  In June 1970, the Veteran again complained of diarrhea and burning in his stomach each time he ate food.  He also reported pus, but no blood, in his stool.  The Veteran was diagnosed with diarrhea, and provided medication.  On several occasions during July 1970, the Veteran complained of diarrhea.  The Veteran was diagnosed with gastroenteritis and treated with medication.  No other pertinent complaints, diagnoses, or treatment are documented in the STRs.  His active military service ended in December 1970.  At his military separation examination, complaints related to diverticulitis, colitis, or diarrhea were not documented.  

Post-service, the earliest pertinent treatment records (VA or private) are dated from January 1971, one month after the Veteran's military discharge.

Specifically, at a January 1971 VA examination, the Veteran reported diarrhea from May 1970 to July 1970 while he was stationed in the Republic of Vietnam.  He also complained of occasional diarrhea at the time of the January 1971 VA examination.  The Veteran was diagnosed with pyuria of an undetermined etiology.

A private medical report in March 1984 documents the Veteran's complaints of abdominal pain and diarrhea on two occasions.  The Veteran was diagnosed with abdominal pain and gastrocolic reflex.  

A private report of September 1985 documents the Veteran's complaints of stomach cramps, diarrhea, white stools, and nausea.  The Veteran was diagnosed with "rule out gallbladder disease" and treated with medications.

In a private outpatient treatment visit in March 1995, the Veteran complained of frequent loose stools since 1970.

The Veteran has continued to be treated by the VA Medical Center (VAMC) on an outpatient basis for his symptoms, to include diarrhea.

A VA colonoscopy was performed in May 2007.  The test revealed normal mucosa except for diverticulitis and internal hemorrhoids.  
 
The Veteran underwent a VA examination in November 2009, for the purpose of determining the nature and etiology of his lower gastrointestinal disability.  At the examination, the Veteran reported that he was diagnosed with diverticulitis and colitis in 1982 in New York, but the medical records are no longer available.  The Veteran described having several episodes of diarrhea during his active military service, and was treated with tablets for diarrhea.  The Veteran stated that he currently experienced diarrhea once or twice a week, but was not currently taking any medications for these symptoms.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with diverticulitis and colitis.

B. Laws and Regulations

There are multiple legal theories of entitlement to service connection.  Service connection can be established through presumptions, direct service connection, and chronicity or continuity of symptomotology.  The Board will address each theory individually below.

Laws and Regulations for Presumptive Service Connection

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10-percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2011).  However, diverticulitis and colitis have not been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  Thus, no further discussion of this theory of entitlement is necessary.

Laws and Regulations for Direct Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Laws and Regulations for Chronicity and Continuity of Symptomatology

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of a chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).



C. Analysis

The Veteran seeks service connection for diverticulitis and colitis.

Diverticulitis and Colitis Chronicity and Continuity of Symptomatology Analysis

As explained below, the Board is granting service connection for diverticulitis and colitis based on chronicity and continuity of symptomatology.  Therefore, a discussion of the other theories of entitlement for service connection is not necessary.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran was diagnosed with diverticulitis and colitis at the November 2009 VA examination.  Thus, the Veteran has satisfied the first element of service connection.

The claims file also contains lay evidence supporting both the in-service incurrence of his disorder, as well as a continuity of symptomatology since the military discharge.  The lay evidence includes the Veteran's testimony at two hearings, his lay statements, and his representative's lay statements.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding that sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that ever since his active military service, he has suffered from diarrhea and stomach cramping, all associated with diverticulitis and colitis.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The lay evidence in this case is supported by the objective, medical record.  The in-service incurrence of his diarrhea and stomach cramping is shown in his STRs, as stated above.  

Post-service continuation of symptomatolgy is objectively established.  VA and private medical records from 1971 to the present document his recurrent diarrhea and abdominal pain and its lengthy history.  The medical evidence confirms that he has been treated continuously for his symptoms over the years, to include within one month after his military discharge.  Also, his statements are internally consistent, as the Veteran has never alleged any etiology for his disorder other than the in-service incurrence of the problem.  The Board further notes the presence of this consistency in statements made to private and VA treatment providers over the years.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his diverticulitis and colitis have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms in service, as the Veteran's lay statements combined with the medical treatment records are sufficient to allow the Board to make a decision. 

In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection.  As such, the appeal is granted.

II. Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the February 2010 rating decision that granted him service connection for his residuals of malignant melanoma, status post left lower lobectomy.  Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10-percent disability rating under 38 C.F.R. § 4.97, DC 6844 for his residuals of malignant melanoma, status post left lower lobectomy, since June 1, 2008.

DC 6844 refers to a post-surgical residual, e.g., lobectomy and pneumonectomy.  DC 6844 is rated under the General Rating Formula for Restrictive Lung Disease.  The General Rating Formula for Restrictive Lung Disease provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71- to 80-percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10-percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70-percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30-percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40- to 55-percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60-percent disabling.  FEV-1 less than 40-percent of predicted value, or; FEV-1/FVC less than 40-percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100-percent disabling.  38 C.F.R. § 4.97. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100-percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  38 C.F.R. § 4.97. 

The rating schedule contains special provisions regarding evaluation of respiratory conditions.  For example, if the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2) (2011).  Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on pulmonary function tests, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5). 

Here, the pulmonary function tests dated since June 1, 2008, do not show FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70-percent, or; DLCO (SB) of 56- to 65-percent predicted.  At a VA outpatient treatment visit in January 2010, the Veteran's pulmonary function test, post-bronchodilator, revealed: FEV-1 of 82.4-percent predicted; FEV-1/FVC of 73-percent; and, DLCO (SB) of 95.5-percent predicted.  Similarly, at a VA outpatient treatment visit in December 2010, the Veteran's pulmonary function test, post-bronchodilator, revealed: FEV-1 of 73.1-percent predicted; FEV-1/FVC of 72-percent; and, DLCO (SB) of 66.9-percent predicted.  The November 2009 VA examination, provided for the purpose of establishing service connection for the residuals of malignant melanoma, status post left lower lobectomy, did not obtain pulmonary function tests.  There are no other VA or private pulmonary function tests of record since June 1, 2008.  Thus, applying the above regulations to the evidence of record, the Veteran is not entitled to a disability rating in excess of 10-percent for his service-connected residuals of malignant melanoma, status post left lower lobectomy.  38 C.F.R. § 4.97, DC 6844.
The evidence of record also does not establish the following symptoms, which would warrant an even higher disability rating: maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or, requiring outpatient oxygen therapy.  Id.  None of these symptoms are documented anywhere in the VA or private treatment records.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a higher disability rating were diagnosed or noted.  The VA and private treatment notes of record similarly do not provide medical support for a higher rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 10-percent for the residuals of malignant melanoma, status post left lower lobectomy, since June 1, 2008.  38 C.F.R. § 4.97, DC 6844.  The Board has considered the Veteran's subjective contentions, but finds that these statements are outweighed by the remainder of the objective medical record.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 10-percent evaluation.  For all of these reasons, the Veteran's claim must be denied.

Furthermore, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected residuals of malignant melanoma, status post left lower lobectomy, are sufficient in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of malignant melanoma, status post left lower lobectomy.  Moreover, the evidence does not demonstrate other related factors, such as marked interference with employment or frequent hospitalization, because of the residuals of malignant melanoma, status post left lower lobectomy.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


III. Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2007 and December 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal hearing.  He has been afforded VA examinations and medical opinions.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the VLJ who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2010 Board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as entitlement to service connection for diverticulitis and colitis, and entitlement to a rating in excess of 10-percent for residuals of malignant melanoma, status post left lower lobectomy, currently rated at 10-percent.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's Board hearing constitutes harmless error.


ORDER

The claim for service connection for diverticulitis and colitis is granted, subject to the laws and regulations governing the payment of VA compensation benefits.

Since June 1, 2008, an initial disability rating in excess of 10-percent for residuals of malignant melanoma, status post left lower lobectomy, is denied.




(CONTINUED ON THE NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining rheumatoid arthritis claim can be properly adjudicated.  

This claim was initially remanded by the Board in March 2011.  Upon review of the claims file, the Board finds that the development directed by the Board in that Remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The claim was remanded, in pertinent part, for the RO/AMC to provide the Veteran with a VA examination and medical opinion.  In June 2011, the Veteran was provided a VA medical opinion, in which the VA examiner reviewed the claims file, but did not examine the Veteran in forming his medical opinion.  Thus, to date, the Veteran has not been provided a VA examination.  Additionally, the VA examiner found that the Veteran's rheumatoid arthritis is not related to his active military service because there were no relevant complaints during the Veteran's active military service.  This is an incorrect statement as the Veteran's STRs document back pain in February 1970.  The STRs also contain complaints of knee pain, but the Veteran is already service-connected for his knee, and therefore this cannot be considered part of his rheumatoid arthritis claim.  Accordingly, the June 2011 VA medical opinion is inadequate because the VA examiner did not physically examine the Veteran prior to providing his medical opinion and did not consider the documentation in the Veteran's STRs.  

Therefore, the RO/AMC did not substantially comply with the Remand directives.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board must again remand the claim for this action to be accomplished.  Id.

Additionally, the most recent outpatient treatment records from the VAMC in Bay Pines, Florida, are dated from November 2010.  The most recent outpatient treatment records from the VAMC in Ft. Myers, Florida, are dated from June 2012.  All pertinent records since these dates should be obtained and added to the claims file.  The private treatment records should also be updated.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Bay Pines, Florida, VAMC, since November 2010.

Obtain all pertinent VA outpatient treatment records from the Ft. Myers, Florida, VAMC, since June 2012.

Ensure that the Veteran has not been treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3. The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed rheumatoid arthritis.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired rheumatoid arthritis was incurred during his period of active duty from April 1969 to December 1970?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner must consider and comment on the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  The examiner should also consider and comment on the complaints of back pain in the Veteran's STRs dated in February 1970.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for rheumatoid arthritis.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


